UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4022


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

LEROY AUGUSTUS LANE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:06-cr-00992-GRA-1)


Submitted:   April 19, 2012                 Decided:   May 10, 2012


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tillman J. Breckenridge, Alison R. W. Toepp, Margaret Sander,
REED SMITH LLP, Richmond, Virginia, for Appellant. William N.
Nettles, United States Attorney, E. Jean Howard, Assistant
United   States Attorney,   Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leroy    Augustus          Lane       appeals     from     the   240-month

sentence imposed at his resentencing hearing, following vacation

of his sentence pursuant to his 28 U.S.C. § 2255 (West Supp.

2011) motion.          On appeal, Lane asserts that the district court

miscalculated his Sentencing Guidelines range.                          Specifically, he

states that the presentence report (“PSR”) erroneously applied

U.S.       Sentencing       Guidelines       Manual       §     4B1.1     (2010).      The

Government concedes error on appeal.                           Accordingly, we vacate

Lane’s sentence and remand for further proceedings.

               The PSR applied USSG § 4B1.1 and assigned Lane a base

offense       level    of   37,     the    base       offense    level    for   a    career

offender subject to a statutory maximum life sentence.                           However,

the    base    offense      level    for     a       career    offender    subject    to   a

statutory maximum sentence of twenty to less than twenty-five

years * is only 32.          See USSG § 4B1.1(b)(3).               Accordingly, Lane’s

advisory Guidelines range (of 240 months) was miscalculated, and

taking into account the statutory maximum, the parties agree

that his range should have instead been 210-240 months.                             Because

the parties are in agreement that the error should be corrected,

we vacate Lane’s sentence and remand for resentencing.


       *
       At resentencing, it was undisputed that Lane’s statutory
maximum sentence was twenty years.



                                                 2
           On     remand,      Lane   should   be   appointed    a   different

attorney   from    the   one    who   represented   him   at   his   prior   two

sentencing hearings.        In addition, his case should be reassigned

to a different district court judge.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                       VACATED AND REMANDED




                                        3